 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                 ***
 6    UNITED STATES OF AMERICA,                           Case No. 2:13-cr-00149-KJD-CWH
 7                          Plaintiff,
                                                          ORDER
 8          v.
 9    DERRICK YOUNG, et al.,
10                          Defendants.
11

12          This matter is before the court on defendant Derrick Young’s motion for a copy of the

13   judgment (ECF No. 183), filed on October 12, 2018. The government did not file a response.

14   Young moves the court for a copy of the judgment (ECF No. 127) for his personal records. The

15   court will grant defendant’s request and order the Clerk of Court to mail him a copy of the

16   judgment.

17          IT IS THEREFORE ORDERED that defendant Young’s motion for a copy of the

18   judgment (ECF No. 183) is GRANTED.

19          IT IS FURTHER ORDERED that the Clerk of Court must mail defendant a copy of the

20   judgment (ECF No. 127).

21

22          DATED: October 30, 2018

23

24

25                                                       C.W. HOFFMAN, JR.
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28
